UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7752


STEPHEN D. HERTO,

                     Petitioner - Appellant,

              v.

JOHN T. MURPHY, Acting Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:17-cv-00054-JPB-JPM)


Submitted: March 12, 2020                                         Decided: March 17, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen D. Herto, Appellant Pro Se. Lindsay Sara See, OFFICE OF THE ATTORNEY
GENERAL, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stephen D. Herto seeks to appeal the district court’s order denying his motion for

an evidentiary hearing on his 28 U.S.C. § 2254 (2018) petition and giving him an

opportunity to abandon the claims the district court found unexhausted or to stay the action

pending exhaustion in state court. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2018), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2018); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). The order Herto seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. Accordingly, we deny leave to proceed in forma pauperis,

dismiss the appeal for lack of jurisdiction, and deny Herto’s motion to stay district court

proceedings pending appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                             2